DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ response to the restriction requirement dated 04/29/2022.

Elected Species



    PNG
    media_image1.png
    255
    637
    media_image1.png
    Greyscale



A search of the prior art did not show the elected species. As no claims where specifically drawn to applicants’ elected species in independent form, no claims have been indicated as allowable. Claims written in independent form which require all the limitations of the elected species along with any dependent claims which require all the limitations of the elected species would be allowable.  Under MPEP 803.02, the search was expanded to find an examinable species.
Examinable Species

The examinable species is represented by
Formula 1:

    PNG
    media_image2.png
    147
    233
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    563
    760
    media_image3.png
    Greyscale
            (machine trans summary of invention)
The office notes that Z1-Z12 can have at least one Z as N which allows for more than one N being present.



    PNG
    media_image2.png
    147
    233
    media_image2.png
    Greyscale


An example of Generic Formula 1 is represented by Compound 53 (page 24):

    PNG
    media_image4.png
    167
    300
    media_image4.png
    Greyscale

Compound 53 shows X = O; Z2-Z12 = C; Z1 = N; Ar1 = C-Ph-pyrimidine. The office notes that Compound 53 is an obvious variant of Formula 1 wherein only Z1 is N. 
As Z1-Z12 is defined by a finite set of options the selection of one or more Z groups as N gives rise to additional obvious variant of Formula 1 as the Z1-Z12 positions are viewed as functionally equivalent, absent unexpected results.



    PNG
    media_image5.png
    236
    382
    media_image5.png
    Greyscale

	Another obvious variant of Formula 1 which reads on applicants’ Formula 1 is best viewed as a modification of Compound 53 resulting in Compound 53M (above) shows X = O; Z2, Z3 and Z5-Z12 = C; Z1 and Z4 = N; Ar1 = phenylene-pyrimidine. Said derivative which is the examinable species reads on applicant Formula 1 wherein 
Y= O; n1 and m1=0; n2 =2; m2 = 1; X2-X3, X6-X7 = CH; X1 and X4 = N; X8 = C-Ph-pyrimidine. 
	 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made a variety of derivatives of generic Formula 1 by selecting various functional equivalent substituents which would have included the above variant which reads applicants’ Formula 1, absent unexpected results.
The examinable species reads on claims 1, 8-17, 19.  Claims 2-7, 18, 20 are withdrawn from consideration as not reading on the examinable species.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1, 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as unpatentable over Sim  (WO 2017209488).

Regarding Claim 1, Sim teaches Compound 53M which reads on applicants’ Formula 1, as discussed above (per claim 1).

Regarding Claims 8 and 13, Sim teaches an OLED containing an anode, and a cathode and Compound 53M in an organic layer between the anode and cathode. The organic layer more than the first floor comprises the hole injection layer(HIL), the hole-transport layer, the light-emitting layer, the light emitting assist layer, the life improvement layer, the electron-transport layer, the electron transport sacrificial layer. Compound 53M is the host in the light emitting layer  (machine trans. page 15) (per claims 8 and 13).


Claims 19 rejected under 35 U.S.C. 103 as being unpatentable over Sim  (WO 2017209488) in view of Lee (US 2007/0012915).

Regarding Claim 19, Sim teaches the device of claim 8. The device can be used in a display (machine trans. page 10) but fails to mention an encapsulation layer.
Lee teaches an OLED used in a display device (abstract). The OLED may be finished by encapsulating the substrate including the first electrode, the emission layer, and the second electrode with an encapsulation substrate (paragraph 37).
As Sim and Lee teach OLEDs used in display devices and Lee also teaches a display device containing an encapsulation substrate, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to have included an encapsulation substrate (film) to protect the display device from moisture as commonly known in the art, absent unexpected results (per claim 19).	


Claims 14 rejected under 35 U.S.C. 103 as being unpatentable over Sim  (WO 2017209488).

Regarding Claim 14, Sim teaches the device of claim 8 but fails to mention the HOMO and LUMO relationship of the host and dopant.
The HOMO and LUMO relationship of the host and dopant is viewed as a result effective variable effecting the energy transfer between the host and the dopant which impacts the emission efficiency of the device. By selecting a suitable energy gap via experimentation optimized efficiency can be achieved which would have included the claimed range, absent unexpected results.
It would have been obvious to one of ordinary skill in the art before the filing date of invention to have selected various host and dopants to vary the energy gap to optimize emission efficiency which would have included the claimed range, absent unexpected results (per claim 14).	  

Allowable Subject Matter
Claims 9-12, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show:
Formula 1 as a dopant (per claims 9-10)
A second dopant (per claims 11, 15)
A second emitting layer (per claims 12, 16)
A third emitting layer (per claim 17)

Response to Amendment
Applicant has amended claim 1 to require two nitrogen heteroatoms in the parent spiro-ring system and applicant argues that the prior art fails to teach this limitation based on Compound 53 and the other specific exemplified structures.
The office responds that while the preferred chemical structures do not include two nitrogen heteroatoms in the parent spiro-ring system all the exemplified compounds are based on generic Formula 1. As clearly defined in the reference Z1-Z12 can have at least one Z as N which allows for more than one N being present. The office concludes that there is no showing of unexpected results or a specific teaching showing the advances of two or more ring nitrogen ring atoms versus one ring nitrogen ring atom in the obvious variants of generic Formula 1 to overcome the above rejections.
While two nitrogen heteroatoms in the parent spiro-ring system is not a preferred embodiment it is none the less taught which render applicants’ arguments moot. The office also notes that non-preferred embodiments can be indicative of obviousness (see In re Lamberti, 192 USPQ 278 (CCPA1976); In re Boe, 148 USPQ 507 (CCPA 1976); In re Kohler, 177 USPQ 399 (CCPA 1973)), and a reference is not limited to working examples (see In re Fracalossi, 215 USPQ 569 (CCPA1982)). In addition, "[A] reference disclosure must be evaluated for all that it fairly teaches and not only for what is indicated as preferred." In re Bozek, 416 F.2d 1385 (CCPA 1969). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786